Name: Commission Regulation (EEC) No 1751/86 of 4 June 1986 on the opening of supplementary quotas for imports into the Community of certain textile products originating in certain third countries participating in the 1986 Berlin Trade Fairs
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  cooperation policy;  distributive trades
 Date Published: nan

 No L 152/12 Official Journal of the European Communities 6. 6 . 86 COMMISSION REGULATION (EEC) No 1751/86 of 4 June 1986 on the opening of supplementary quotas for imports into the Community of certain textile products originating in certain third countries participating in the 1986 Berlin Trade Fairs THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 In addition to the quantitative limits on imports established by Regulation (EEC) No 3589/82, supplemen ­ tary quotas as set out in the Annex hereto shall be opened in respect of the Berlin Trade Fairs to be held in 1986 and shall be allocated to the Federal Republic of Germany. Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 3785/85 (2), and in particular Article 9 (3) thereof, Whereas, by Regulation (EEC) No 3589/82, the importation of textile products originating in certain third countries was made subject to quantitative limitation and allocation among the Member States and to common rules for authorization : Article 2 1 . The authorities of the Federal Republic of Germany shall authorize imports, not exceeding the supplementary quotas referred to in Article 1 , only in respect of such contracts signed in Berlin during the Berlin Trade Fair as are recognized by those authorities as being eligible, provided that products covered by such approved contracts are placed on board for exportation to the Federal Republic of Germany in the third country in which they originate after 15 October 1986. 2. The period of validity of import authorizations or equivalent documents issued in accordance with para ­ graph 1 shall not extend beyond 31 December 1987. 3 . The Commission shall be informed not later than 31 December 1986 of the total quantities covered by contracts authorized under paragraph 1 . Whereas trade fairs are to be held, as in previous years, in Berlin in 1986 at which third countries which export products subject to Regulation (EEC) No 3589/82 are expected to participate ; whereas supplementary quotas have already been opened in respect of previous fairs by Commission Regulations ; whereas the existing shares of Community quotas allocated to the Federal Republic of Germany may again be insufficient to meet the require ­ ments of the trade fairs ; Whereas it is therefore necessary to open supplementary quotas for the Berlin Trade Fairs and to allocate these to the Federal Republic of Germany ; Article 3 Importation of the textile products covered by authoriza ­ tion given in accordance with Article 2 shall be made in accordance with the provisions of Article 2 of Regulation (EEC) No 3589/82. Whereas it is desirable that import authorizations should be issued in accordance with the requirements on origin specified in Article 2 of Regulation (EEC) No 3589/82 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee set up by Regulation (EEC) No 3589/82, Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 374, 31 . 12. 1982, p . 106. (2) OJ No L 366 du 31 . 12. 1985, p . 1 . 6 . 6 . 86 Official Journal of the European Communities No L 152/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 1986 . For the Commission Willy DE CLERCQ Member of the Commission No L 152/ 14 Official Journal of the European Communities 6 . 6 . 86 ANNEX Cate CCTheading No NIMEXE code (1986) Description Third countries Units Quantities gory 1 55.05 Cotton yarn, not put up for retail sale Pakistan Peru Tonnes 45 45 55.05-13, 19 , 21 , 25, 27, 29, 33 , 35, 37, 41 , 45, 46, 48 , 51 , 53, 55, 57, 61 , 65, 67, 69, 72, 78 , 81 , 83 , 85, 87 2 55.09 Egypt Peru Tonnes 45 45 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics 55.09-03, 04, 05, 06, 07, 08 , 09 , 10 , 11 , 12, 13, 14, 15, 16, 17, 19, 21 , 29 , 32, 34, 35, 37, 38 , 39 , 41 , 49, 51 , 52, 53 , 54, 55, 56, 57, 59 , 61 , 63, 64, 65, 66 , 67, 68, 69, 70, 71 , 73, 75, 76, 77, 78 , 79, 80, 81 , 82, 83 , 84, 85, 87, 88, 89, 90, 91 , 92, 93, 98, 99 4 1 000 pieces 60.04-19, 20, 22, 23, 24, 26, 41 , 50 , 58 , 71 , 79, 89 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) India Malaysia Pakistan Philippines Thailand Bulgaria Singapore Czechoslovakia 212 99 165 215 170 50 159 30 Under garments, knitted or crocheted, not elastic or rubberized : Shirts, T-shirts, lightweight fine knit roll , polo or turtle necked jumpers and pull ­ overs, undervests and pullovers, under ­ vests and the like , knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton or synthetic textile fibres : T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers, of regenerated textile fibres, other than babies' garments 5 60.05 A I a) 1 000 piecesOuter garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : Jerseys, pullovers, slip-overs , twinsets, cardigans, bed jackets and jumpers, knitted or crocheted, not elastic or rubberized, of wool, of cotton or of man-made textile fibres 60.05-01 , 31 , 33 , 34, 35, 36, 39 , 40, 41 , 42, 43 II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) Hungary Pakistan Philippines Poland Thailand Bulgaria Malaysia Singapore Peru Romania Yugoslavia 83 228 179 90 227 60 41 80 38 50 45 6 . 6 . 86 Official Journal of the European Communities No L 152/ 15 Cate ­ gory CCT heading No NIMEXE code ( 1986) Description Third countries Units Quantities 6 61.01 B V d) 1 2 3 e) 1 2 3 61.01-62, 64, 66, 72, 74, 76 Men's and boys' outer garments : Poland Sri Lanka Thailand Hungary Indonesia 1 000 pieces 60 120 90 35 132 61.02 B II e) 6 aa) bb) ¢ cc) 61.02-66, 68 , 72 Women's, girls ' and infants ' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks) ; women's, girls' and infants' woven trousers and slacks , of wool , of cotton or of man-made textile fibres India Malaysia Singapore Philippines Brazil Czechoslovakia Romania 131 102 77 150 68 30 60 7 60.05 A II b) 4 aa) 22 33 44 55 60.05-22, 23, 24, 25 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Hungary India Malaysia Indonesia Philippines 1 000 pieces 40 285 24 102 114 61.02 B II e) 7 bb) cc) dd) 61.02-78 , 82, 84 Women's, girls' and infants ' outer garments : B. Other : Blouses and shirt-blouses, knitted or crocheted (not elastic or rubberized), or woven, for women, girls and infants, of wool , of cotton or of man-made textile fibres Singapore Sri Lanka Thailand Bulgaria 183 101 74 30 8 61.03 A 61.03-11 , 15 , 19 Men's and boys' under garments, including collars , shirt fronts and cuffs : Men's and boys' shirts , woven , of wool , of cotton or of man-made textile fibres Malaysia Pakistan Singapore Sri Lanka Bulgaria Indonesia Czechoslovakia Philippines Thailand India Yugoslavia 1 000 pieces 93 168 99 273 120 231 38 122 101 300 75 9 55.08 62.02 B III a) 1 55.08-10 , 30 , 50 , 80 62.02-71 Terry towelling and similar terry fabrics of cotton Bed linen, table linen , toilet linen and kitchen linen ; curtains and other fur ­ nishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics Brazil India Pakistan Tonnes 258 72 182 No L 152/ 16 Official Journal of the European Communities 6. 6 . 86 Cate ­ gory CCT heading No NIMEXE code (1986) Description Third countries Units Quantities 10 60.02 A B 60.02-40 60.02-50, 60, 70 , 80 Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized : Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, impregnated or coated with artificial plastic materials Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, other than those of category 10, of wool , of cotton or of man-made textile fibres Philippines Thailand 1 000 pairs 356 414 12 60.03 A B I II b) C D 60.03.-11 , 19 , 20, 27, 30, 90 Stockings, under stockings, socks, ankle ­ socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres Thailand 1 000 pairs 404 13 60.04 B IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48 , 56, 75, 85 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' underpants and briefs, women's, girls' and infants' (other than babies') knickers and briefs, knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres Brazil Philippines Singapore 1 000 pieces 146 442 240 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 , 32, 33, 35, 36, 37, 39 , 40 Women's, girls ' and infants' outer garments : B. Other : ' Women's, girls' and infants ' woven overcoats , raincoats and other coats, cloaks and capes, jackets and blazers, other than garments of category 15 A, of wool , of cotton or of man-made textile fibres Hungary India Poland Czechoslovakia Romania 1 000 pieces 60 120 60 40 60 16 61.01 B V c) 1 2 3 61.01-51 , 54, 57 Men's and boys' outer garments : Men's and boys' woven suits (including coordinate suits consisting of two or three pieces, which are ordered, packed, consigned and normally sold together), of wool , of cotton or of man-made textile fibres, excluding ski suits Poland Yugoslavia 1 000 pieces 20 30 17 61.01 B V a) 1 2 3 61.01-34, 36, 37 Men's and boys' outer garments : Men's and boys' woven jackets (exclud ­ ing waister jackets) and blazers, of wool , of cotton or of man-made textile fibres India 1 000 pieces 126 19 61.05 A C 61.05-20 61.05-10, 99 Handkerchiefs India Malaysia 1 000 pieces 3 368 4 050 6. 6 . 86 Official Journal of the European Communities No L 152/ 17 Cate ­ gory CCT heading No NIMEXE code (1986) Description Third countries Units Quantities 20 62.02 B I a) c) 62.02-12, 13 , 19 Bed linen,, table linen , toilet linen and kitchen linen ; curtains and other fur ­ nishing articles : B. Other : Bed linen, woven Brazil India Tonnes 150 338 21 61.01 B IV 61.02 B II d) 61.01-29, 31 , 32 61.02-25, 26, 28 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Parkas, anoraks, windcheaters and the like, woven, of wool , of cotton or of man-made textile fibres Philippines Singapore Thailand Sri Lanka 1 000 pieces 336 78 260 253 22 56.05 A 56.05-03, 05, 07, 09, 11 , 13 , 15 , 19 , 21 , 23, 25, 28, 32, 34, 36, 38, 39, 42, 44, 45, 46, 47 Yarn of man-made fibres (discontinuous or waste) not put up for retail sale : A. Of synthetic textile fibres : Yarn of discontinuous or waste synthetic fibres not put up for retail sale Malaysia Singapore Thailand Tonnes 304 226 80 24 60.04 B IV b) 1 bb) 2 aa) bb) d) 1 bb) 2 aa) bb) 60.04-47, 73 60.04-51 , 53 , 81 , 83 Under garments , knitted or crocheted, not elastic or rubberized : Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres Women's , girls' and infants' (other than babies') knitted or crocheted pyjamas and night dresses , of cotton or synthetic fibres Brazil Singapore Philippines Thailand 1 000 pieces 80 34 242 106 26 60.05 A II b) 4 cc) 1 1 22 33 44 60.05-45, 46, 47, 48 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other India Philippines Thailand Poland Romania 1 000 pieces 388 112 146 130 40 61.02 B II e) 4 bb) cc) dd) ee) 61.02-48 , 52, 53, 54 Women's , girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven and knitted or crocheted dresses, of wool , of cotton or of man ­ made textile fibres No L 152/ 18 Official Journal of the European Communities 6 . 6 . 86 Cate ­ gory CCT heading No NIMEXE code ( 1986) Description Third countries Units Quantities 27 60.05 A II b) 4 dd) 61.02 B II e) 5 aa) bb) cc) 60.05-51 , 52, 54, 58 61.02-57, 58 , 62 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Women's, girls' and infants' outer garments : B. Other : Women's, girls ' and infants' (other than babies') woven and knitted or crocheted skirts , including divided skirts India Singapore 1 000 pieces 338 36 29 61.02 B II e) 3 aa) bb) cc) 61.02-42, 43, 44 Women's, girls' and infants' outer garments : B. Other : Women's, girls ' and infants' (other than babies') woven suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of wool, of cotton or of man ­ made textile fibres India 1 000 pieces 304 31 61.09 D 61.09-50 Corsets , corset-belts , suspender-belts, bras ­ sieres , braces, suspenders , garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic : Brassieres , woven , knitted or crocheted Brazil Philippines Czechoslovakia 1 000 pieces 150 418 40 39 62.02 B II a) c) III a) 2 c) 62.02-40, 42, 44, 46, 51 , 59 , 65, 72, 74, 77 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other fur ­ nishing articles : B. Other : Woven table linen , toilet and kitchen linen other than of cotton terry fabric Brazil India Tonnes 150 120 73 60.05 A II b) 3 60.05-16, 17, 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Track suits of knitted or crocheted fabric , not elastic or rubberized, of wool , of cotton or of man-made textile fibres Czechoslovakia Thailand Yugoslavia 1 000 pieces 30 58 60